                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
Jimmy Peden               (Jonesboro)

v.                        3:18-cv-00192 DPM
Transworld Systems Inc
                           CLERKS ORDER

        The application for extension is GRANTED. The time to

        answer, move, or ortherwise reply is extended to:

        December 18, 2018.

                                 JAMES W. McCORMACK, Clerk
                                 by: /s/ Jake Kornegay
                                      Deputy Clerk
                                                                .
